DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Information Disclosure Statement
Information disclosure statements (IDSs) submitted on 07/08/2019, 12/17/2020, 04/13/2021, 10/14/2021, and 01/12/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the Examiner.

Status of Claims
This action is in reply to the communications filed on 02/22/2019. 
	Claims 1 – 20 have been examined and are currently pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 – 10, 12 - 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more. 
	Regarding claims 1, 3 – 10, 12 - 19, under Step 2A claims 1, 3 – 10, 12 - 19 recite a judicial exception (abstract idea) that is not integrated into a practical application and does not provide significantly more. 
Under Step 2A (Prong 1), and taking claim 1 as representative, claim 1 recites: 
A system comprising:
hardware processing circuitry;
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising:
receive an image file having image data including camera metadata, the camera metadata indicating a location at which the image file;
determine improvements to image capture aspects associated with the image file based on the location,
generate feedback based on the determined improvements;
cause display of the generated feedback on a device.
The limitations underlined above describe a process that under its broadest reasonable interpretation covers a commercial interaction, specifically a recommendation. The claimed process recites steps for collecting and analyzing data, and displaying results of the analysis in the context pf this claims encompasses advertising and/or marketing activities. IF a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “Certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Under Step 2A (prong 2), the abstract idea is not integrated into a practical application. The Examiner acknowledges that representative claim 1 does recite additional elements, including a hardware processing circuitry and one or more hardware memories storing instructions. Taken alone or in combination these elements are not sufficient to integrate the abstract idea into a practical application. This is because the additional elements of claim 1 are recited at a high level of generality 
With further respect to camera metadata the Examiner notes that while the claims imply the usage of a camera device the instant claim above does not actually recite the camera as part of the system. Rather, the limitations recite generic computing devices that merely receive camera metadata.  Ultimately, the limitation represents the mere implementation of generating recommended feedback by the claimed hardware processing circuitry, and nothing more than the general link of the abstract idea to a specific technical environment.
Furthermore, the additional elements are insufficient to integrate the abstract idea into a practical application because the claim fails to (i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, (ii) implement the judicial exception with, or use the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim, (iii) effect a transformation or reduction of a particular article to a different state or thing, or (iv) applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
In view of the above, under Step 2A (prong 2), claim 1 does not integrate the recited exception into a practical application [see again 2019 Revised Patent Subject Matter Eligibility Guidance].
Under Step 2B, examiners should evaluate additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements 
Returning to representative claim 1, taken individually or as a whole the additional elements of claim 1 do not provide an inventive concept (i.e. they do not amount to "significantly more" than the exception itself). As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements used to perform the claimed process amount to no more than the mere instructions to apply the exception using a generic computer and/or no more than a general link to a technological environment. Examiner once again notes that although the instant invention utilizes cameras, the representative claim does not actually utilize the claim only data regarding the camera, as such the camera is not an additional elements and the process as a whole fails to amount to significantly more. 
Furthermore, the additional elements fail to provide significantly more also because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, the additional elements of claim 1 utilize operations the courts have held to be well-understood, routine, and conventional [see MPEP 2106.05(d)(ll)], including at least:
•    receiving or transmitting data over a network, (e.g. receive an image file, generate feedback, display feedback) 
Even considered as an ordered combination (as a whole), the additional elements of claim 1 do not add anything further than when they are considered individually.
In view of the above, representative claim 1 does not provide an inventive concept ("significantly more") under Step 2B, and is therefore ineligible for patenting.
Independent claims 10 and 19, recite substantially similar limitations as claim 1. Claims 10 and 19 are rejected under substantially similar rationale as claim 1 above. 
Dependent claims 3 – 9, and 12 - 18 also do not integrate the abstract idea into a practical application.
Notably, claims 3 – 9, and 12 – 18 recite more complexities descriptive of the abstract idea itself, such as by describing the purpose of image capturing event and collection data associated with events, collecting data associated with location, position and times a day. Such complexities do not themselves provide further additional elements in addition to the abstract ideas themselves. As such, claims 3 – 9, and 12 – 18 are understood to recite at least similar abstract concepts as those discussed regarding claim 1.
Under prong 2 of step 2A, considered both individually and as a whole, claims 3 – 9, and 12 – 18 do not integrate the recited exception into a practical application for at least similar reasons as discussed above. That is, the claims continue to recite limitations at a high level of generality. As with claim 1, the limitations of claims 3 – 9, and 12 – 18 they amount to nothing more than the mere instructions to implement or apply the abstract idea on generic computing hardware (or, merely uses a computer as a tool to perform an abstract idea). Further, the additional elements do no more than generally link the use of a judicial exception to a particular technological environment or field of use (such as the Internet or computing networks).
Lastly, under step 2B, dependent claims 3 – 9, and 12 – 18 also fail to result in "significantly more" than the abstract idea under step 2B. This is again because the claims merely apply the exception on generic computing hardware, generally link the exception to a technological environment, and append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.

In view of the above, claims 3 – 9, and 12 - 18 do not provide an inventive concept ("significantly more") under Step 2B, and are therefore ineligible for patenting.
Dependent claims 2, 11 and 19, are deemed to be eligible under 35 U.S.C. 101. 

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1)(a)(2) as being anticipated by Walker et al., US 20040174434 A1.
Regarding claim 1, Walker discloses a system comprising: hardware processing circuitry [see 0046 (computer or computing device may comprise one or more processors adapted to communicate with the imaging device. As discussed herein, a computer or computing device preferably also comprises a memory and may optionally comprise a communication port)];
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: receive an image file having image data including camera metadata, the camera metadata indicating a location at which the image file [see 0289 (various types of information that may be collected by a camera are described herein. Some examples of information that a camera may transmit to a server include, without limitation: one or more images captured by the camera, indications by a user (e.g., responses to questions, usage of controls), a state of the camera (e.g., current mode, images stored in memory), and information from sensors (e.g., location, orientation, sound and audio)); see also 0488 – 0490 (Some examples of meta-data include, without limitation: (ii) A location where an image was captured (e.g., latitude and longitude coordinates obtained from a GPS sensor, an indication of a city, state, park, or other region provided by a user, an altitude determined using an altimeter). For example, a user may indicate that an image was captured in the SoHo area of New York City)];
determine improvements to image capture aspects associated with the image file based on the location [see 0123 – 0124 (a camera may output a question to a user in order to determine information useful in applying meta-information to an image or in capturing one or more images (e.g., information about lighting, information about subjects, information about a scene). These questions can include: questions about events and locations, questions about the environment, questions about scene)],
generate feedback based on the determined improvements [see 0027 (a camera may ask a user: “Are you at the beach?” If the user responds “Yes” to this question, then the camera may adjust one or more of its settings (e.g., aperture, shutter speed, white balance, automatic neutral density) based on the user's response.); see also 0571 (a camera may prompt a user to adjust a setting based on at least one response from the user. Prompting a user to adjust a question may include outputting a question to a user asking him if he would like to adjust a setting. For example, a camera may output a message to a user, “Since you're taking pictures at a ski slope, you should probably turn on the camera's Auto-Neutral Density feature”)];
cause display of the generated feedback on a device [see 0569 (recommending that a user adjust a setting may include simply outputting a message describing a potential adjustment to a setting, leaving output a message to a user, “If you're taking pictures of animals in the wild, then you should probably put the camera in ‘Wildlife’ mode”); see also 0577 (the server may instruct a user to hold the camera steady (e.g., via the camera's LCD display)].

Regarding claim 2, Walker discloses the system of claim 1. Walker further discloses wherein the image file was captured by a camera [see 0289 (Some examples of information that a camera may transmit to a server include, without limitation: one or more images captured by the camera, indications by a user (e.g., responses to questions, usage of controls), a state of the camera (e.g., current mode, images stored in memory), and information from sensors (e.g., location, orientation)], 
and the operations further comprise determining a direction the camera was facing when the image file was captured based on the camera metadata [see 0676 (information from sensors include, without limitation: determining a location, determining an orientation of a camera, and determining information about light. For example, a camera may use an orientation sensor to determine when a user is aiming the camera at a scene); Examiner interprets the orientation to be the direction of the camera];
wherein the improvements are determined based on the determined direction [see 0652 and 0654 (In another example, a camera may include an orientation sensor that determines when the camera is being aimed horizontally and has not moved in the last two seconds. Based on this determination, the camera may capture an image, since a user of the camera may be composing a shot and the captured image may be useful in determining a question to ask the user about the shot. These questions may be output to the user while he is composing the shot. The user's responses to these 

Regarding claim 3, Walker discloses the system of claim 1. Walker further discloses the operations further comprising determining a time of day the image was captured based on the camera metadata, wherein the improvements are determined based on the determined time of day [see 0693 (the camera may adjust its digital stabilization setting to “regular.” Information about the weather outside being sunny may expire because the current time of day is after sunset, for example. Based on this, the camera may assume that it is indoors or nighttime and turn its flash on)].

Regarding claim 4, Walker discloses the system of claim 3. Walker further discloses the operations further comprising determining a position of a sun based on the time of day and the location, wherein the improvements are determined based on the determined position [see 0676 (Examples of information expiring or not expiring based on information from sensors include, without limitation: determining a location, determining an orientation of a camera, and determining information about light… an imaging device may use a light sensor to determine the color of light that is shining on the camera. If the color of light shining on the camera is 5200K (daylight), then the camera may determine that information indicating the camera is under fluorescent light bulbs (4000K) is expired

Regarding claim 5, Walker discloses the system of claim 1. Walker further discloses the operations further comprising: determining a purpose for which the image file was captured based on the image file, wherein the feedback is generated based in part on the determined purpose [see 0558 and 0560 (asking for a user's permission to adjust a setting on the camera may be similar to providing advice to a user about adjusting a setting. Various ways of providing advice to a user based on the user's response to a question. A user may respond to a question by indicating that he is capturing images of a child's birthday party. Based on this, the camera may store a rule that requires that the camera maintain shutter speed of at least {fraction (1/125)} sec (because children at a birthday party tend to move quickly), except when the camera determines that an image includes a birthday cake with candles, in which case the camera should set the aperture to be a large as possible and not use a flash)]. 

Regarding claim 6, Walker discloses the system of claim 5. Walker further discloses wherein the determining of the purpose determines the image is captured at an event of a first type or an event of a second type [see 0123 (a question may comprise a request for information from a user. For example, a camera may output a question to a user in order to determine information useful in applying meta-information to an image or in capturing one or more images (e.g., information about lighting, information about subjects, information about a scene); see also 0147 – 0150 (Examples of questions about events and locations include, without limitation: (i) “I think I see candles. Are we at a birthday party?” (ii) “Are you taking pictures of a sporting event?” (iii) “It appears that you're taking lots of pictures of animals. Are you at the zoo?”)].

Regarding claim 7, Walker discloses the system of claim 6. Walker further discloses wherein the first type is one of a birthday party, wedding, vacation, or sporting event [see 0294 (if a captured image includes an image of a football player (i.e., a condition), the user is to be asked, “Are you taking pictures 

Regarding claim 8, Walker discloses the system of claim 1. Walker further discloses wherein the feedback is generated to recommend adjusting at least one setting of a camera that captured the image file [see 0566 (camera may guide a user in operating the camera based on one or more responses from the user. Guiding a user may include, without limitation, one or more of: recommending that a user adjust a setting, prompting a user to adjust a setting, guiding a user in composing a shot, and outputting a message that guides a user in operating the camera)].

Regarding claim 9, Walker discloses the system of claim 1. Walker further discloses the operations further comprising indexing the image file based on the camera metadata [see 0117 – 0119 (the image database includes a number of records each defining a captured image, this can include an image identifier, an image format, image size, file size, time that indicates when the image was captured, meta-data that indicates any of various types of supplemental information such as camera setting, location, description etc., further the metadata can include position, exposure setting, lens setting, etc.); Examiner interprets all data sent over with the image and specifically the data defining camera settings and locations as the “camera metadata”]. 

Regarding claim 10, claim 10 recites a method comprising substantially similar limitations as claim 1 above. Claim 10 is rejected under substantially similar grounds as claim 1. 

Regarding claim 11, claim 11 recites a method comprising substantially similar limitations as claim 2 above. Claim 11 is rejected under substantially similar grounds as claim 2. 

Regarding claim 12, claim 12 recites a method comprising substantially similar limitations as claim 3 above. Claim 12 is rejected under substantially similar grounds as claim 3. 

Regarding claim 13, claim 13 recites a method comprising substantially similar limitations as claim 4 above. Claim 13 is rejected under substantially similar grounds as claim 4. 

Regarding claim 14, claim 14 recites a method comprising substantially similar limitations as claim 5 above. Claim 14 is rejected under substantially similar grounds as claim 5. 

Regarding claim 15, claim 15 recites a method comprising substantially similar limitations as claim 6 above. Claim 15 is rejected under substantially similar grounds as claim 6. 

Regarding claim 16, claim 16 recites a method comprising substantially similar limitations as claim 7 above. Claim 16 is rejected under substantially similar grounds as claim 7.

Regarding claim 17, claim 17 recites a method comprising substantially similar limitations as claim 8 above. Claim 17 is rejected under substantially similar grounds as claim 8. 

Regarding claim 18, claim 18 recites a method comprising substantially similar limitations as claim 9 above. Claim 18 is rejected under substantially similar grounds as claim 9. 

Regarding claim 19, a non-transitory computer readable medium storage medium comprising substantially similar limitations as claim 1 above. Claim 19 is rejected under substantially similar grounds as claim 1. 

	Regarding claim 20, a non-transitory computer readable medium storage medium comprising substantially similar limitations as claim 2 above. Claim 20 is rejected under substantially similar grounds as claim 2. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Maria S. Heath whose telephone number is (571)272-2368. The examiner can normally be reached MON - THUR 7:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa Thein can be reached on (571)272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/M.S.H./Examiner, Art Unit 3625                                                                                                                                                                                                        
/MARISSA THEIN/Supervisory Patent Examiner, Art Unit 3625